Citation Nr: 1222143	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a second extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to November 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied extension of the delimiting date for Chapter 30 educational benefits beyond May 29, 2007.  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at an April 2009 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In October 2009, the Board remanded this matter for further development.

In September 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the April 2009 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  Later in September 2011, the Veteran indicated that he wished to have another videoconference hearing.

In October 2011, the Board remanded this matter in order to schedule a new videoconference hearing.

The Veteran testified before the undersigned at a May 2012 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  In July 2002, the Veteran was granted an extension of the delimiting date for Chapter 30 educational benefits until May 29, 2007, and he was requested to elect a beginning date for starting his period of extension anytime from December 1, 2001 to October 24, 2002.  

2.  Although the Veteran did not elect a beginning date for starting his period of extension, in order to not delay payment of benefits, VA chose December 1, 2001, as the beginning date for starting his period of extension because he was attending Western Technical Institute at that time (benefits were awarded for enrollment from December 1, 2001 through May 7, 2002, and he had 13 months and 25 days of remaining entitlement).  

3.  In December 2006, the Veteran requested payment for enrollment at El Paso Community College for terms beginning January 14, 2007 and ending May 12, 2007.  

4.  The Veteran subsequently withdrew before the beginning of the terms, effective January 13, 2007. 

5.  It is not shown by medical evidence that a physical or mental disability prevented the veteran from initiating or completing an educational program during his Chapter 30 delimiting period prior to May 29, 2007.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 30, Title 38, United States Code, beyond May 29, 2007, is not established.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, educational assistance benefits under Chapter 30 of Title 38 of the United States Code must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  Inasmuch as the Veteran served on active duty from September 21, 1970 to November 30, 1991, his 10-year period for eligibility expired on November 30, 2001.  However, by a July 2002 rating decision, the RO granted an extension of the delimiting date for the receipt of his Chapter 30 educational assistance benefits to May 29, 2007.  This extension amounted to 5 years, 5 months, and 27 days.  The letter which notified him of this extension also requested that he elect a beginning date for starting his period of extension anytime from December 1, 2001 to October 24, 2002.

However, the Veteran did not elect a beginning date for starting his period of extension and, in order to not delay payment of benefits, VA chose December 1, 2001, as the beginning date for starting his period of extension because he was attending Western Technical Institute at that time.  Thus, the Veteran received benefits for enrollment from December 1, 2001 through May 7, 2002, and he had 13 months and 25 days of remaining entitlement.  

In December 2006, VA received the Veteran's Enrollment Certification from El Paso Community College for terms beginning January 14, 2007 and ending May 12, 2007.  (See December 12, 2006 Enrollment Certification).  VA denied his claim in December 2006 because his election for starting his period of extension had not been received.  This denial was done in error since the Veteran had until May 29, 2007 to use his benefits.  However, a January 2007 Notice of Change in Student Status shows that he withdrew before beginning of term, effective January 13, 2007, and a subsequent communication with El Paso Community College verified that he Veteran had never attended any classes during the January 14, 2007 to May 12, 2007 term.  Thus, no benefits were payable.  

The Veteran seeks to establish entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 29, 2007.  He contends that when he was granted an extension of his benefits, he was not aware of the VA policy in which he had to "choose a begin date for the first day of school."  He states that, at that time (at the time of the July 2002 rating decision), he was "recuperating from various medical conditions" which required his "complete full medical and physical abilities to recover."  (See December 2007 notice of disagreement and April 2009 videoconference hearing.)  He also contends that he filed for benefits in January 2007, VA "unjustly" denied his request, and he is entitled to 6 months of education benefits (because his delimiting date for Chapter 30 educational benefits was extended until May 29, 2007).  (See February 2008 VA Form 9, Appeal to Board of Veterans' Appeals, and May 2012 videoconference hearing testimony).

The delimiting period of eligibility for Chapter 30 benefits may be extended if the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  VA will not consider the disabling effects of chronic alcoholism to be the result of willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a). 

In this case, the record is devoid of any evidence that the veteran was unable to pursue his educational program under Chapter 30 because of a physical or mental disability from January 2007 to May 29, 2007.  Moreover, although the Veteran has multiple service-connected disabilities (for which he is in receipt of a combined rating of 80 percent and he has been awarded Individual Unemployability from December 1, 2005) and nonservice connected disabilities, he was prepared to pursue his educational program when he enrolled at El Paso Community College for terms beginning January 14, 2007 and ending May 12, 2007.  The evidence does not show, and he does not allege, that he was unable to pursue his educational program from January 2007 to May 29, 2007.  [The Veteran has stated that he failed to elect a starting date for his period of extension because he was "recuperating from various medical conditions;" however, the request for him to select the starting date was pursuant to the July 2002 rating decision which granted the extension.  By January 2007, he was apparently able to continue his program of education and had enrolled at El Paso Community College.]

The Board acknowledges the denial of benefits for the Veteran's enrollment at El Paso Community College for terms beginning January 14, 2007 and ending May 12, 2007 was in error because he had until May 29, 2007 to use his benefits.  He withdrew his enrollment presumably after receiving the December 2006 VA letter notifying him of the denial.  

The Board is sympathetic to the Veteran's position, in that he was clearly provided erroneous information as to his eligibility for benefits.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


ORDER

A second extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 29, 2007, is denied.



________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


